Citation Nr: 1627333	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for dental treatment purposes for residuals of dental trauma to tooth #9.

2.  Entitlement to service connection for dental treatment purposes for residuals of dental trauma to tooth #10.



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel






INTRODUCTION

The Veteran (the appellant) had active service from April 1967 to December 1969.  He served in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision prepared by the St. Petersburg, Florida, Regional Office (RO), and issued by the Montgomery, Alabama, RO, Department of Veterans Affairs (VA).  The appeal was Remanded by the Board in February 2014.  The appeal was recertified to the Board in October 2015.
 
During the course of the Board's February 2014 Remand, the appeal for service connection for posttraumatic stress disorder (PTSD) was granted.  The Veteran disagreed with the initial evaluation and effective date assigned following the grant of service connection for PTSD.  By a rating decision issued in November 2015, the evaluation of PTSD was increased from 30 percent disabling to 70 percent disabling, effective February 3, 1997.  TDIU was also granted in that decision effective September 27, 2003.  This represented full satisfaction of the appeal as articulated in an attorney memorandum dated May 25, 2015.  

When the appeal listed on the title page of this decision came before the Board in 2014, the Veteran was represented by an attorney.  That attorney withdrew from representation of the Veteran.  The Veteran appointed another attorney to represent him, but the appointment was limited to the claim for service connection for PTSD and the claim for TDIU.  The record does not indicate that the Veteran has currently authorized a representative for purposes of the claim on appeal.  

In his August 2009 notice of disagreement (NOD), the Veteran advanced contentions which may reasonably be construed as an informal application to reopen his claim for "service connection for first finger left hand."  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue which was previously REFERRED to the RO for appropriate action remains pending.  

The Veteran requested a hearing before the Board.  A videoconference hearing was scheduled in April 2013.  The Veteran did not appear for the scheduled hearing.  His request for a hearing before the Board is deemed withdrawn.

The Veteran's claims file is wholly electronic.

The issue of entitlement to service connection for dental treatment purposes for residuals of dental trauma to tooth #10 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Only one dental disorder of tooth #9, caries, resulting in loss of vitality of the tooth, has been identified during this appeal, and the medical opinion establishes that the caries could not be related to an injury incurred prior to the Veteran's 1969 separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of dental trauma to tooth #9 are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An August 28, 1968 entry in the Veteran's service dental treatment records reflects that tooth #9 and tooth #10 were evaluated after the Veteran was "hit with fist."  The Veteran was directed to rinse often with hot saline.  Six pain pills were dispensed.   There is no record that tooth #9 or #10 was again treated prior to the Veteran's 1969 separation from active duty.  The service separation examination described the Veteran's dental tissue as slightly inflamed, noted that there were three missing teeth, 6 restorable teeth, and one non-restorable tooth, but there is no notation of any finding as to tooth #9 or Tooth #10.

The record reflects that the Veteran had reserve service from 1973 to 1979.  An examination conducted for purposes of enlistment in the Alabama National Guard was conducted in January 1973.  The Veteran's dental condition was described as "acceptable."  There is no notation that tooth #9 or tooth #10 was treated during the Veteran's period of reserve service, or that any abnormality of either tooth was noted.  The January 1979 reserve separation examination again described the Veteran's dental condition as acceptable.  This examination record is difficult to read, but it does not appear that there is any notation specific to tooth #9 or #10.

The report of VA dental examination conducted in June 2009 reflects that five teeth were missing from the Veteran's mouth, identified as teeth #2, #14, #15, #19, and #31.  Dental x-rays were conducted.  The Veteran provided a history of damage to his "front teeth" when he was hit in the mouth while he was in service.  The Veteran indicated that tooth #9 had bothered him off and on over the years.  He reported that his dentist told him "a few years ago" that his front tooth had died.  The examiner found a large DFL (a dental abbreviation describing the location of the decay) caries extending to the pulp chamber of the tooth.  The examiner noted that the tooth was non-restorable because of the extent of the decay. The examiner opined that, if tooth extraction were required, it would be a result of decay, not trauma.

In a June 2009 addendum, the dental provider opined that it was "possible" that a traumatic event more than 40 years earlier "may have contributed" to the loss of vitality of tooth #9, but opined that trauma did not contribute to the caries now present in tooth #9.  The examiner opined that the extensive caries and the need for the tooth to be extracted as a result of caries were a result of poor oral hygiene, not trauma.  

The dental examiner did not describe any dental disorder of tooth #10, nor did the examiner list tooth #10 as missing.  The examiner did not report that the Veteran complained of pain at tooth #10.

A September 2013 medical report from S.K.S., M.D., reflects that the Veteran's oral and dental hygiene was "poor," but there is no notation about tooth #9 or #10.  

The VA outpatient clinical records include no report of dental treatment.  The Veteran's application for SSA benefits, examinations conducted for SSA, and records submitted to SSA discloses no discussion of the Veteran's dental condition or discussion of any specific tooth.

The service treatment records disclose that the Veteran was struck in the mouth, affecting teeth identified as #9 and #10.  The service treatment records refect no ongoing complaints as to any tooth after that injury.  The service reserve records disclose no abnormality or treatment of tooth #9 or #10.  The Veteran did not submit private or VA dental treatment records to SSA during his 2006 claim for SSA benefits, and did not describe a dental disability in his application for SSA benefits.  

The Veteran has not submitted any private dental treatment records to VA in support of his claim for service connection for tooth #9 or tooth #10.  There is no evidence of a current dental disability of tooth #10.  There is evidence that a current dental disability of tooth #9, but the VA examiner who described that disability indicated that the non-restorable caries currently affecting tooth #9 was not caused by or a result of an injury to that tooth sustained prior to 1969 service discharge.  

The only evidence favorable to the claim for service connection for tooth #9 is the Veteran's statement that tooth #9 had bothered him since service.  As a lay person, the Veteran is competent to report that he experienced pain following service in a front tooth.  The Veteran is not competent, however, to provide a medical opinion that the cause of pain at tooth #9 in 1969 and thereafter is related to decay which was identified in 2009 as the cause of the loss of restorability of the tooth.  Rather, the dental provider has opined that tooth decay was first incurred after the Veteran's service.  The Veteran has not provided any evidence that diminishes the credibility of the unfavorable dental opinion.  The Board finds the 2009 dental opinion more persuasive than the Veteran's lay belief that a tooth injury present, but painful, in 2009 remained present in the Veteran's jaw, even though the Veteran did not obtain treatment of the tooth.  

The preponderance of the evidence is against a finding that the criteria for service connection are met for tooth #9.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5017(b).  The claim must be denied.  

Duty to Assist

The Veteran was initially advised of VA's duties to notify and assist him with his claim by a letter dated in September 2008.  Following the Board's February 2014 remand, the Veteran was afforded an opportunity to submit additional evidence and was notified that VA was seeking his SSA records.  The SSA records were obtained.  The actions directed in the 2014 Remand instructions were conducted, and there was substantial compliance with the 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Further Remand is not required with regard to tooth #9.  In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

The appeal for service connection for tooth #9 for dental treatment purposes is denied.


REMAND

The Veteran is shown to have incurred trauma to tooth #10 in service.  Unfortunately, as described above, the June 2009 VA dental examination did not provide any examination details regarding tooth #10.  Thus, the Veteran should be afforded additional dental examination to determine whether he manifests any residuals from trauma to tooth #10.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental examination to assess the existence and etiology of the residuals of dental trauma to tooth #10.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran manifests residuals of dental trauma to tooth #10 noted to have occurred in service?

A complete rationale must be provided for any opinion offered.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative (if any) and return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


